IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

PATRICK HAWKINS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3960

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 9, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Patrick Hawkins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.